Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                    No. 04-22-00142-CV

                                    CITY OF LAREDO,
                                        Appellant

                                              v.

                                     San Juana RAMOS,
                                          Appellee

                 From the 111th Judicial District Court, Webb County, Texas
                           Trial Court No. 2021-CVF-01136-D2
                       Honorable Monica Z. Notzon, Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, this appeal is DISMISSED, and the
case is REMANDED to the trial court. Costs of the appeal are taxed against appellant City of
Laredo.

       SIGNED April 20, 2022.


                                               _________________________________
                                               Rebeca C. Martinez, Chief Justice